On Motion for Rehearing
Appellee, through her counsel, has filed an able motion for rehearing, in which she argues with great ' force and persuasion that we were in error in overturning the judgment of the trial court in the respects set out in our original opinion, and that what we did in effect was to substitute our discretion for that of the trial court. Appellant, through his counsel, has filed, a lengthy reply to. said motion .an.d has .also filed a motion praying that appellee’s motion for-rehearing be dismissed. We have carefully considered the motion for rehearing, appélláñt’s reply to it, and :appe!lárit’s' motion to dismiss ‘appellee’s motion 'for rehearing, but we adhere to the views' expressed in our original opinion*,■!,, ,
Appellee directs our attention-to a misstatement in our original opinion concerning the facts in Hedtke v. Hedtke, 112 Tex. 404, 248 S.W. 21, wherein we said -that the 104 acre tract-"set aside for the use of the wife and children was'subject to a mort*240gage of $7500. The 104 acre tract was not subject to such indebtedness. We were correct in saying that the opinion in that case did not set out the respective values of the two pieces of land there involved.
Appellee’s motion for rehearing, and appellant’s motion to dismiss appellee’s motion for rehearing, are both overruled.